Title: To John Adams from Jacob W. Watson, 11 September 1821
From: Watson, Jacob W.
To: Adams, John


				
					Sir
					Princeton Sepr. 11th: 1821
				
				The Citizens of Princeton having moved to this place for the purpose of escorting the your Son, the Hon John Quincy Adams to Princeton have this moment learnt that the venerable Mr Adams our late President was accompanied by him. we are happy to find Sir that even at this time of life Providence has so favour’d you & us As to as to give us this opportunity of bidding you a Cordial Welcome & of Escorting you Sir together with him
				
					Jacob W. WatsonChairman
				
				
			